DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Case Status2. 	In view of the appeal brief filed on 10/26/20, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
                                                  Claim Objections
3. 	Claims 13 and 14 are objected to because of the following informalities: In claim 13, lines 11 and 12 and claim 14, lines 3 and 4, “the plurality of pressure sensing portions” lacks antecedent basis. Appropriate corrections are required.                                         Claim Rejections - 35 USC § 102
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.  	Claims 1 – 5, 11, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong et al. (2012/0309531, hereinafter Gong).  	Regarding claim 1, Gong discloses an apparatus comprising a pressure sensing  by a second subset of the plurality of pressure sensing portions, upon determining that the mat is occupied, the processor further determines the source of the occupancy and provides a first response, when the source of the occupancy is determined to comprise a user standing and a second response, when the occupancy is determined not to comprise the user standing (See Pg. 1, Para. 0023 and Pg. 2, Paras. 0024 – 0025 and 0028).                                    
    PNG
    media_image1.png
    690
    595
    media_image1.png
    Greyscale
.
Regarding claim 3, the processor is located internally to the component 110 and the pressure sensing mat further comprises a first communication interface 108 in communication with the plurality of sensing portions; and wherein the pressure sensing mat communicates with the component, which further comprising a second communication interface 108, via the first communication interface (See Fig. 1).  
Regarding claim 4, the plurality of pressure sensing portions 120 – 126 comprise an associated plurality of pressure sensing components in communication with the processor 112 (See Fig. 1).
Regarding claim 5, the processor 112 determining the source of the occupancy comprises the user standing upon determining the signals from the first subset of the plurality of pressure sensing portions and the signals from the second subset of the plurality of pressure sensing portions each indicate a fluctuating pressure, while the aggregate fluctuating pressure from the combination of the first subset of the plurality of pressure sensing portions and the second subset of the plurality of pressure sensing portions remains substantially constant (See Pg. 2, Paras. 0024 – 0025 and 0028).

Regarding claim 12, the component, upon receiving the third response, triggers a reduced power mode in at least one of the component or at least one attached device (See Pg. 6, Para. 0055).
Regarding claim 16, pressure on the pressure sensing mat 100 is detected, signals from portions of the pressure sensing mat are analyzed, the determination of whether the pressure sensing mat is occupied comprises determining whether signals from a first portion of the signals from portions of the pressure sensing mat differ from signals from a second portion of the pressure sensing mat, upon determining the pressure sensing mat is occupied, determining the source of the occupancy, outputting, to a component 110, a first response when the source of the occupancy is determined to comprise a user standing and outputting, to the component, a second response when the source of the occupancy is determined to not comprise the user standing (See Pg. 1, Para. 0023 and Pg. 2, Paras. 0024 – 0025 and 0028).
Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered 
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Dijk et al. (2013/0116852, hereinafter Dijk). 	Regarding claim 7, Gong discloses an apparatus comprising a pressure sensing mat 100 (See Fig. 1) comprising a plurality of pressure sensing portions 120 – 126, a processor 112, and a component 110 configured to communicate with the processor; wherein the plurality of pressure sensing portions provide signals to the processor in accord with a received pressure and location of the pressure on the pressure sensing mat; the processor determining the mat is occupied comprising the processor determining the signals from a first subset of the plurality of pressure sensing portions indicate a pressure different from a pressure indicated by a second subset of the plurality of pressure sensing portions, upon determining that the mat is occupied, the processor further determines the source of the occupancy and provides a first response, when the source of the occupancy is determined to comprise a user standing and a second response, when the occupancy is determined not to comprise    	However, Dijk discloses an apparatus comprising determining the source of an object on a surface comprising upon excluding signals from the plurality of pressure sensing portions that indicate a static pressure and the signals not excluded, indicate standing use (See Pg. 5, Paras. 0082 – 0083 and 0087 and Pg. 6, Paras 0095 - 0097). 
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gong according to the teachings of Dijk for the purpose of, advantageously providing an improved device since this type of device enables a simple but accurate determination of an object positioned on a surface (See Dijk, Pg. 1, Para. 0006).
10. 	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Lokhorst et al. (2006/0152378, hereinafter Lokhorst). 	Regarding claim 8, Gong fails to disclose that upon the processor determining occupancy does not comprise that the user is standing and, in response thereto, initiating a timer; and upon the timer reaching a previously determined threshold, causing the component to execute a response.   	However, Lokhorst discloses an apparatus comprising a processor 42 that  	Regarding claim 9, Gong fails to disclose that the response comprises at least one of a raising of a desk utilized in conjunction with the pressure sensing mat, or adjusting a setting of a computing device utilized by a user in conjunction with use of the pressure sensing mat.   	However, in Lokhorst, the response comprises adjusting a setting of a computing device utilized by a user in conjunction with use of the pressure sensing mat (See Pg. 4, Para. 0061 and Pg. 5, Paras. 0064 – 0065).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gong according to the teachings of Lokhorst  for the purpose of, advantageously providing an improved monitoring system since this type of system includes a pressure sensitive member coupled to interface electronics (See Lokhorst, Pg. 1, Para. 0001).
 	However, Giovangrandi discloses an apparatus comprising a data storage (memory) 846A (See Fig. 8A), wherein a processor obtains identification of a user and maintains in the data storage the identification of the user and signals associated with the identified user and wherein the signals indicate a sway pattern associated with the user; and wherein upon determining the associated signals are present, authenticating the user as the user having the identification (See Pg. 8, Paras. 0082, 0083 and 0109 and Pg. 10, Para. 0102). 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gong according to the teachings of Giovangrandi for the purpose of, advantageously providing an improved sensor since this type of sensor detects postural sway of a user standing on the apparatus using  processed analog signals, and determines cardiac physiological signals indicative of a cardiac physiological parameter of the user in at least two of a longitudinal, lateral, and  	However, Dijk discloses an apparatus comprising determining the source of an object on a surface comprising upon excluding signals from the plurality of pressure .
13.  	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gong and Dijk, as applied to claim 13 above, and further in view of Mravyan et al. (2011/0245732, hereinafter Mravyan).
 	Regarding claim 14, Gong and Dijk fail to disclose that the processor determines the source of the occupancy which does not comprise the user standing upon determining that the signals from the first subset of the plurality of pressure sensing portions and the signals from the second subset of the plurality of pressure sensing portions each indicate that the pressure sensing mat is being used by the user that is seated while occupying the pressure sensing mat.   	However, Mravyan discloses an apparatus comprising a processor 71 (See Fig. 7) that determines the source of an occupancy does not comprise a user standing upon determining that the signals from a first subset 20 of the plurality a pressure sensing portions and the signals from a second subset 20 of the plurality of pressure sensing portions each indicate that a pressure sensing cushion is being used by a user   
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gong and Dijk according to the teachings of Mravyan for the purpose of, advantageously providing an improved device since this type of device monitors pressure at a contact surface to prevent pressure sores (See Mravyan, Pg. 1, Para. 0009).14. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gong and Dijk, as applied to claim 13 above, and further in view of Fuchs (6,085,697). 	Regarding claim 15, Gong and Dijk fail to disclose that the processor provides the second response upon determining that the signals from the pressure sensing component indicate non-human use of the pressure sensing mat.  
 	However, Fuchs discloses an apparatus comprising presence detectors 49.6 50.6 that output signals indicative of non-human use of a platform 49.3, wherein the  signals are processed (See Col. 5, lines 1 – 17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gong and Dijk according to the teachings of Fuchs for the purpose of, advantageously providing an improved device since this type of device conveys animals in a stress and fear-free manner (See Fuchs, Col. 1, lines 32 – 37).15.  	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gong in  	However, Ludden discloses a data reporting device 18 (See Fig. 1) that is operable to receive a first response and a second response from a plurality of  indicia from an associated plurality of pressure sensing mats (pads) 30, 32 (See Fig. 2a) comprising at least the pressure sensing mat (See Pg. 1, Para. 0014, Pg. 3, Para. 0042 and Pg. 4, Para. 0043).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gong according to the teachings of Ludden for the purpose of, advantageously providing an improved sensor since this type of sensor senses movement of a user on a pad (See Ludden, Pg. 1, Para. 0004).16. 	Claims 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Sigal et al. (2017/0013415). 	Regarding claim 18, Gong fails to disclose modifying a computer workstation to be in a first configuration, in response to receiving the first response and modifying  a computer workstation in a second configuration, in response to receiving the second response; wherein the first configuration is associated with standing use of the computer workstation and the second configuration is not associated with standing 
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gong according to the teachings of Sigal for the purpose of, advantageously providing an improved sensor since this type of sensor monitors occupancy of pre-defined areas and detects the presence of individuals in the pre-defined areas (See Sigal, Pg. 1, Paras. 0001 and 0007). 	Regarding claim 20, Gong fails to disclose that the component comprises a setting to configure the computer workstation for one of seated use or standing use; and upon the component receiving the first response while the setting is configured for seated use, causing the setting to be modified for standing use; and upon the component receiving the second response while the setting is configured for standing use, causing the setting to be modified for seated use.  
 	However, in Sigal, the component comprises a setting to configure the computer workstation for one of seated use or standing use; and upon the component receiving the first response while the setting is configured for seated use, causing the setting to be modified for standing use; and upon the component receiving the second response while the setting is configured for standing use, causing the setting to be modified for seated use.    	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gong according to the teachings of Sigal for  	However, Dijk discloses an apparatus comprising determining the source of an object on a surface comprising upon excluding signals from the plurality of pressure sensing portions that indicate a static pressure and the signals not excluded, indicate standing use (See Pg. 5, Paras. 0082 – 0083 and 0087 and Pg. 6, Paras 0095 - 0097).  	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gong according to the teachings of Dijk for the purpose of, advantageously providing an improved device since this type of device enables a simple but accurate determination of an object positioned on a surface (See Dijk, Pg. 1, Para. 0006).
Response to Arguments
18.  	Applicant’s arguments, on Pg. 6, lines 1 – 23, Pg. 7, lines 1 – 7, Pg. 8, lines 1 – 7, Pg. 9, lines 1 – 17 and Pg. 10, lines 1 – 4, with respect to these claims have been considered but are moot because the new ground of rejections do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.                                                         Conclusion
19. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Trilling et al. (10,801,166) disclose a dynamic paver device with vibration feedback. 	Niranjayan et al. (10,477,355) disclose a system for locating users. 	Fleetwood et al. (2020/0394367) disclose systems and methods for determining the presence and type of an object.20. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        2/3/21